DETAILED ACTION
This communication is in response to the Response to Non-Final Office Action with amendments and arguments filed on September 29, 2021. Claims 1-20 are pending and have been examined.
Applicant’s amendment filed on September 29, 2021 has been entered. 
In view of the amendment to the claims, the amendment of claims 1-20 has been acknowledged and entered.  
In view of the amendment to claims 2-5, 7, 9-10, 12-15, 17, and 19-20, the objections to claims 2-5, 7, 9-10, 12-15, 17, and 19-20 is withdrawn.
In view of the amendment to claim 11, the interpretation of claim 11 under 35 U.S.C. §112(f) is withdrawn.
In view of the amendment to claims 1-20, including the examiner’s amendment described below, the rejection of claims 1-20 under 35 U.S.C. §101 is withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Bradford Fritz on November 22, 2021 and on December 1, 2021.
The application has been amended as follows: 
Replace Claim 1 with – 
1. (Examiner’s Amendment) A method for controlling a speech processing apparatus, the method comprising: 
receiving, by a microphone of the speech processing apparatus, a first spoken utterance by a user; 
storing the first spoken utterance in a memory of the speech processing apparatus; 
determining, by a controller of the speech processing apparatus, a temporary pause of reception of the first spoken utterance during reception of the first spoken utterance; 
outputting, by a speaker device of the speech processing apparatus, a first spoken response utterance as a result of speech recognition processing of a second spoken utterance received after the temporary pause, the second spoken utterance being separate from the first spoken utterance; 
determining, by the controller, as an extension of the first spoken utterance, a third spoken utterance received after the outputting of the first spoken response utterance; 
deleting, by the controller, a duplicate utterance part from a fourth spoken utterance that is obtained by combining the first spoken utterance and the third spoken utterance, when performing speech recognition processing on the fourth spoken utterance; 
outputting, by the speaker device, a second spoken response utterance as a result of speech recognition processing of the fourth spoken utterance from which the duplicate utterance part has been deleted; and
training, by the controller, a neural network based on the result of the speech recognition processing of the fourth spoken utterance.  




Replace Claim 11 with – 
11. (Examiner’s Amendment) A speech processing apparatus comprising: 
a microphone configured to sense spoken utterances from a user; 
a memory configured to store the spoken utterances; 
a speaker device configured to output at least one audio response corresponding to one or more of the spoken utterances; and 
a controller configured to: 
receive, via the microphone, a first spoken utterance by the user; 
store the first spoken utterance in the memory;   
determine a temporary pause of reception of a first spoken utterance during reception of the first spoken utterance; 
output, via the speaker device, a first spoken response utterance as a result of speech recognition processing of a second spoken utterance received after the temporary pause separately from the first spoken utterance; 
determine, as an extension of the first spoken utterance, a third spoken utterance received after the output of the first spoken response utterance; 
delete a duplicate utterance part from a fourth spoken utterance that is obtained by combining the first spoken utterance and the third spoken utterance, when performing speech recognition processing on the fourth spoken utterance; 
output, via the speaker device, a second spoken response utterance as a result of speech recognition processing of the fourth spoken utterance from which the duplicate utterance part has been deleted; and
train a neural network based on the result of the speech recognition processing of the fourth spoken utterance.  


Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record Weng et al. (U.S. Pat. App. Pub. No. 2007/0078642, hereinafter Weng) discloses a speech processing method comprising (“a method 200 for natural language processing as used in the system 100 of FIG. 1.”; Weng, ¶¶ [0019]): determining a temporary pause of reception of a first spoken utterance (Described with reference to the phrase “I think, you know, I want to,” the phrase “you know” is a parenthetical expression which acts as a filled pause {described as an “interregnum”, which is an interval or pause between two things}. Thus, “you know” is a temporary pause of reception between the reparandum phrase “I think” {first spoken utterance} and the repair phrase “I want to,” where the phrase “you know” is detected by the disfluence identifier.; Weng, ¶¶ [0021], [0025]) during reception of the first spoken utterance (The phrase “you know” occurs during the reception of the first spoken utterance, the reparandum phrase “I think.”; Weng, ¶¶ [0021], [0025]) : outputting a first spoken response utterance (“parser 118 converts normal words into instructions” where instructions can include; Weng, ¶¶ [0021]) as a result of speech recognition processing of a second spoken utterance (The second spoken utterance, the repair phrase “I want to” is recognized as the normal words, which are the words carrying information {the result of a speech recognition process}; Weng, ¶¶ [0021]) received after the temporary pause separately from the first spoken utterance (In the phrase “I think, you know, I want to,” the phrase “I want to” {the second spoken utterance} is received after the phrase “you know” {the temporary pause in reception}; Weng, ¶¶ [0021]). However, Weng does not specifically teach determining, as an extension of the first spoken utterance, a third spoken utterance received after outputting the first spoken response utterance; deleting a duplicate utterance part from a fourth spoken utterance that is obtained by combining the first spoken utterance and the third spoken utterance, when performing speech recognition processing on the fourth spoken utterance; and outputting a second spoken response utterance as a result of speech recognition 
However, Weng fails to teach or suggest “determining, as an extension of the first spoken utterance, a third spoken utterance received after outputting the first spoken response utterance; deleting a duplicate utterance part from a fourth spoken utterance that is obtained by combining the first spoken utterance and the third spoken utterance, when performing speech recognition processing on the fourth spoken utterance; and outputting a second spoken response utterance as a result of speech recognition processing of the fourth spoken utterance from which the duplicate utterance part has been deleted”.
Hence, none of the cited prior art of record teaches or makes obvious the combination of limitations as recited in the independent claims. More specifically, the limitation of “determining, as an extension of the first spoken utterance, a third spoken utterance received after outputting the first spoken response utterance; deleting a duplicate utterance part from a fourth spoken utterance that is obtained by combining the first spoken utterance and the third spoken utterance, when performing speech recognition processing on the fourth spoken utterance; and outputting a second spoken response utterance as a result of speech recognition processing of the fourth spoken utterance from which the duplicate utterance part has been deleted” is not taught by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean E. Serraguard whose telephone number is (313)446-6627.  The examiner can normally be reached on 07:00-17:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel C. Washburn can be reached on (571) 272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Sean E Serraguard/Patent Examiner, Art Unit 2657                                                                                                                                                                                                        
/HUYEN X VO/Primary Examiner, Art Unit 2656